*545On the Merits.
Opinion by
Mr. Justice Bean.
2. H. C. Wilson, a resident of California, was sued by Francis Fratt, in Multnomah County, in an ordinary action to recover money, and service made upon him while temporarily in Lake County, and the sole question to be determined on this appeal is whether the judgment subsequently rendered by default is void for want of jurisdiction. The contention for the defendant is that personal service of a summons in this State on a non-resident, in a transitory action, does not confer jurisdiction of his person, unless made in the county where the action is pending; while the plaintiff claims that the action may be commenced in any county which the plaintiff may designate in his complaint, and service be made elsewhere in the State. The statute regulating the place of trial of such actions provides that they “shall be commenced and tried in the county in which the defendants or either of them reside, or may be found, at the commencement of the action; or, if none of the parties reside 5n this State, it may be tried in any county which the plaintiff may designate in his complaint”: Hill’s Code, § 44. In Brown v. Deschuttes Bridge Co., 23 Or. 7 (35 Pac. 177); and in Dunham v. Shindler, 17 Or. 256 (20 Pac. 326), it was held that a transitory action against a resident of the State must, under this statute, be commenced in the county where he resides or is found at the commencement of the action, or the judgment is a nullity; and the defendant claims that all persons personally present in the State, whether temporarily or not, are residents of the county in which they are found, for jurisdictional purposes, and under these decisions can be 'sued only in such county. In support of this position his counsel cite several authorities to the *546effect that the bodily presence of a non-resident is equivalent to residence for jurisdictional purposes: Alley v. Caspari, 80 Me. 234 (14 Atl. 12); Murphy v. Winter, 18 Ga. 690; Thompson v. Cowell, 148 Mass. 552 (20 N. E. 170). These authorities only announce the familiar and universally recognized doctrine that a citizen of one state, upon going voluntarily into another, submits himself to the jurisdiction of the courts of the latter. The question before us, however, is not whether process served upon a nonresident while temporarily in the state will confer jurisdiction of his person, but whether such process can be served out of the county in which the action is pending, and therefore the authorities cited are not in point. The question of the sufficiency of such service must be determined by the provisions of the statute quoted, and if we are to give to the language thereof its ordinary and generally accepted meaning, there can, in our opinion, be no difficulty in the matter. The statute was manifestly designed to fix the place of trial of transitory actions against two different classes of persons, viz.: persons residing in the State and those not so residing. The first clause of the section clearly refers to persons who are residents of the State, and as to them the action must be commenced “in the county where the defendants or either of them reside, or may be found, at the commencement of the action”; while the latter clause just as clearly refers to persons residing out of the State, and as to them it provides that the action may be commenced “in any county which the plaintiff may designate in his complaint.” This is but giving to the words of the statute their general import and customary meaning, and we do not see why they should not be so construed. The legislature evidently thought a different rule should prevail in actions brought against its own citizens from those brought *547against non-residents, and it is not for the courts to speculate as to the sufficiency of the reasons therefor.
3. The defendant claims, however, that the latter clause of the section referred to was intended to apply only to non-residents who could not be served with process in the State, and not to such persons when found therein; but the statute itself makes no such exception, and we are not authorized to make any. By the language of the statute it is declared that if the defendant does not reside in the State the action may be commenced in any county which the plaintiff may designate in his complaint, and this provision was admittedly complied with in this case, hence the judgment is not void, and must be affirmed.
Affirmed.